Case: 19-20223      Document: 00515141931         Page: 1    Date Filed: 10/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 19-20223                           FILED
                                  Summary Calendar                   October 2, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
STEPHANIE JONES,

              Plaintiff - Appellant

v.

JEREMY EDER, in his individual capacity; J. DALE, in his individual
capacity; B. BAKER, in his individual capacity; R. NG, in his individual
capacity; FORT BEND COUNTY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2919


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       On January 31, 2014, defendant police officer Jeremy Eber led a search
of appellant Stephanie Jones’s home. Eber had a warrant, though it only
permitted him to search for cocaine. During the search, another officer drew
Eber’s attention to one and a half pills on Jones’s windowsill. In inspecting the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20223    Document: 00515141931     Page: 2   Date Filed: 10/02/2019



                                 No. 19-20223
pills, Eber called poison control and learned that the pills were alprazolam
(Xanax) and hydrocodone. After learning that, police seized the pills and
arrested Jones. Eber did not know, but the pills belonged to Jones and her
father, and both had prescriptions for them. Police also seized $600. A grand
jury indicted Jones for possessing a controlled substance in a school zone. The
prosecution later dismissed the indictment.
      Jones filed suit, alleging in the operative complaint seven § 1983 claims
against Eber, three other police officers, and Fort Bend County. The claims
rested on violations of the Fourth Amendment for unlawful seizure of Jones’s
property and for Jones’s arrest, failure to protect and violations of medical
privacy claims rooted in the Fourteenth Amendment’s due process clause, and
a Monell claim against Fort Bend County. Monell v. Dep’t of Soc. Servs. of N.Y.,
436 U.S. 658 (1978). The district court, based on recommendations from the
magistrate, dismissed the Fourteenth Amendment claims on August 31, 2016,
and granted summary judgment on the remaining claims remaining
defendants in orders dated March 20, 2018, and March 21, 2019.
      We have reviewed the briefs, the applicable law, and relevant parts of
the record. The district court committed no reversible error. The judgment is
affirmed, essentially on the basis carefully explained in the magistrate’s
recommendations and district court’s orders adopting them.




                                       2